Title: From John Adams to Thomas McKean, 30 July 1815
From: Adams, John
To: McKean, Thomas



Dear sSr
Quincy July 30. 1815

Who Shall write the History of the American Revoluion? Who can write it? Who will ever be able to write it?
The most essential Documents; the debates and deliberations in Congress from 1774 to 1783 were all in secret, and are now lost forever. Mr Dickinson printed a Speech which he aid he made in Congress against the declaration of Independence: but it appeared to me very different from that which you and I heard. Dr Witherspoon has published Speeches, which he wrotebeforehand and delivered Memoriter as he did his Sermons. But these I believe are the only Speeches ever committed to Writing. The orators, while I was in Congress from 1774 to 1778 appeared to me very universally extemporaneous, and I have never heard of any committed to Writing, before or after delivery.
These Questions have been Suggested to me, by a Review, in the Analectic Magazine for May 1815 published in Phyladelphia. page 385 of The Chevalior Botta’s “Storia della Guerra Americana.” The Reviewers inform Us, that it is the best History of the Revolution that ever has been written. This Italian Classick has followed the Example of the Greek and Roman Historians by composing Speeches for his Generals and Orators. The Reviewers have translated one of Mr R. H. Lee in favour of the Declaration of Independence. A Splendid morcell of oratory it is: how faithful, you can judge.
I wish to know your Sentiments and Opinions of this publication. Some future Miss Porter may hereafter make as Shining a Romance of what passed in Congress while in Conclave, as her Scottish Chiefs.
You Friend durante Vitata 
John Adams